Citation Nr: 0215546	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected bilateral sensorineural hearing loss.

(The issue of entitlement to service connection for a 
disability manifested by dizziness will be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for bilateral 
sensorineural hearing loss and assigned an initial 
noncompensable rating for that disorder and which denied 
service connection for a disability manifested by dizziness.

The Board is undertaking additional development on the issue 
of service connection for a disability manifested by 
dizziness pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

The Board remanded this case in July 2001 for further 
development of the evidence and compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) which had been enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp. 2001).  Among other things, this law eliminated the 
former requirement in the law that the claimant submit a well 
grounded claim before being afforded assistance in the 
claim's development by VA.  The VCAA also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order for 
the claim to be granted, and the new law affirmed VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002).
Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that it 
remanded the claim in July 2001 for the RO to reconsider, in 
light of the enactment of the VCAA, its August 2000 rating 
decision in which a noncompensable rating was assigned for 
hearing loss.  In addition, the Board instructed the RO to 
notify the veteran of the need to obtain certain private 
medical records which he had referred to in statements 
submitted in connection with his appeal.

On remand, the RO sent the veteran two letters both dated in 
August 2001.  One letter notified him generally about the 
VCAA and informed him of the type of evidence necessary to 
substantiate a claim for service-connected compensation 
benefits.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  In the second 
letter, the RO informed the veteran exactly what evidence it 
needed to obtain in an effort to substantiate his claims.  
Specifically, the RO asked the veteran to complete forms 
authorizing VA to obtain private treatment records, including 
the records of two private physicians which the Board had 
ordered the RO to get upon remand.  The Board concludes that 
these letters provided the veteran with sufficient notice of 
what evidence was needed to substantiate his claim and that 
VA would attempt to retrieve this evidence if the veteran 
provided the needed authorization forms for the release of 
private medical records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran did not reply to the VA's request for information to 
identify treatment records and for completion of the 
appropriate authorization forms to enable VA to obtain the 
private records.  Consequently, a supplemental statement of 
the case was issued in August 2002 continuing the denial of 
the veteran's claims.



FINDINGS OF FACT

On audiometric testing conducted in July 2000, the puretone 
threshold average for the right ear was 58.75 and for the 
left ear was 41.25.  Speech audiometry revealed speech 
recognition ability of 100 bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, TABLES VI, 
VII (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Compensable Rating For Bilateral Sensorineural 
Hearing Loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85.

In this case, the veteran underwent private audiometric 
evaluations in July 1996 and March 2000 at the Tuscaloosca 
Ear, Nose, and Throat Center, and the reports of those 
evaluations are in the claims file.  However, it appears that 
different testing standards were used than are required by VA 
for rating purposes.  For example, the puretone averages 
appear to have been figured from the decibel readings at 500, 
1000, and 2000 Hertz divided by three whereas VA regulations 
require the readings to be figured from the decibel readings 
at 1000, 2000, 3000, and 4000 Hertz, divided by four.  
38 C.F.R. § 4.85(d).  Moreover, it appears from the private 
testing results that a speech discrimination test other than 
the Maryland CNC test required by VA may have been used.  
38 C.F.R. § 4.85(a).  Accordingly, these evaluations are not 
adequate for VA rating purposes.

On VA audio examination dated in July 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXX
25
55
70
85
LEFT
XXX
15
30
50
70

The puretone threshold average in the right ear was 58.75 and 
in the left ear, 41.25.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.

VA regulations require that audiological examinations must be 
conducted using the controlled speech discrimination test, 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  To ascertain the overall degree of hearing 
loss for each ear, the VA must plot the pure tone average 
found on audiometrical testing with the controlled speech 
discrimination test on a chart.  To evaluate the numeric 
designation of hearing impairment, the VA Schedule for Rating 
Disabilities establishes 9 categories of average pure tone 
decibel loss.  With the use of this chart, the veteran's 
right ear hearing acuity is at level II and his left ear 
hearing acuity at level I based on both the July 2000 testing 
results.  38 C.F.R. § 4.85, TABLE VI.  These separate numeric 
designations are combined by means of a second table for 
determining percentage evaluations for overall hearing 
impairment.  The purpose of this procedure is to determine 
the extent of overall hearing acuity by weighing relevant 
test results from both ears.  When this process is completed 
for this veteran, it results in a noncompensable evaluation.  
38 C.F.R. § 4.85, TABLE VII.  

Based on these findings, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
bilateral hearing loss, and the current noncompensable 
evaluation has been accurately determined by the RO in 
accordance with the applicable VA regulations.  Therefore, an 
initial (compensable) evaluation must be denied.  As the 
veteran did not respond to VA letters requesting information 
about more treatment records, no other evidence could be 
obtained that may have warranted the assignment of a 
"staged" rating in this case because there is no later 
evidence of a increase in the severity of the hearing loss 
disability.  Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable rating for service-connected bilateral 
sensorineural hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

